Citation Nr: 1241980	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on a extraschedular basis.   


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1998 to July 1999.     

This case comes before the Board of Veterans Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a January 2012 decision, the Board denied the Veteran's claim to a TDIU on a schedular basis.  The Board referred to the VA Director, Compensation and Pension Service (Director) the issue of whether an extraschedular rating would be appropriate.  38 C.F.R. § 4.16(b).  The issue is again before the Board.    


FINDINGS OF FACT

1. In an unappealed January 2012 decision, the Board found that the schedular criteria for a TDIU had not been met as the Veteran is service connected for two disorders rated 10 and 30 percent disabling.    

2. In its January 2012 decision, the Board referred to the RO, for submission to the Director, the issue of whether a TDIU would be warranted on an extraschedular basis.  

3. In a May 2012 letter, the Director found a TDIU unwarranted on an extraschedular basis.

4.  The preponderance of the evidence of record indicates that the Veteran is capable of engaging in sedentary employment, and is therefore able to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU, on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009.  The letter fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim to a TDIU and of the Veteran's and VA's respective duties for obtaining evidence.  And the letter was provided to the Veteran prior to the adverse rating decision on appeal.   

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  Moreover, the Veteran underwent VA medical examination for his claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided an adequate examination to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim to a TDIU

The Veteran claims entitlement to a TDIU based on disability associated with service-connected right knee and right foot disorders.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

A veteran may be awarded a TDIU if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disability.  See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total rating for compensation purposes on a schedular basis, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See also 38 C.F.R. § 3.321(b); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

In its January 2012 decision, the Board noted that the Veteran was rated as 30 percent disabled for his right foot disorder, and as 10 percent disabled for his right knee disorder.  The Board found a TDIU unwarranted on a schedular basis because the Veteran did not have at least one disorder rated as 60 percent disabling, or a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  The Board noted moreover that, in the only medical opinion of record addressing the issue of unemployability, a July 2011 VA examiner stated that the Veteran was capable of sedentary employment.  

The Board referred to the RO, for submission to the Director, consideration of the issue of whether a TDIU would be warranted in this matter on an extraschedular basis.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Under 38 C.F.R. § 4.16(b), VA provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards requisite for an award of a TDIU as set forth under 38 C.F.R. § 4.16(a).  

The Board based its remand on lay evidence of record from the Veteran, and his friends and relatives, which indicates that pain associated with the knee and foot disorders, and pharmaceutical treatment for the pain, interferes with his ability to engage in any type of employment.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In April 2009, the Veteran stated that he has a constant pain which disables him from walking and driving.  He indicated that pain medication disables him from driving.  The Veteran indicated that he could not participate in recreational activities with his daughter and son.  He indicated mood and sleep disturbances associated with the pain and the pain medication.  Friends and relatives state that they have witnessed the Veteran's pain when standing and walking, and even when sitting.  Further, the lay witnesses discuss the way that the Veteran's pain and limitation adversely affects his recreational activities.  

The record shows that the RO responded to the Board's remand in February 2012.  In a memorandum, the RO submitted this issue to the Director who, in a May 2012 statement, decided the issue.  The Board has reviewed the Director's May 2012 decision.  The Board finds that the Director complied with the processes outlined under 38 C.F.R. § 4.16, and demonstrated a thorough consideration of the issue.  The Director reviewed the medical evidence in the claims file.  The Director discussed the relevant medical evidence pertaining to the Veteran's right knee and foot disorders.  The Director stated clearly that a TDIU is unwarranted on an extraschedular basis.  The Director based his decision on the medical evidence addressing the issue.  In support, the Director cited the findings of the July 2011 VA examiner.  That examiner found the Veteran physically incapable of functioning as a police officer due to the rigors associated with that type of employment.  However, the July 2011 examiner found that the Veteran's limitations did not disqualify him from "sedentary work such as clerical work."  In closing his letter, the Director stated that the record revealed "no evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities."  

The Board has considered the evidence of record in determining whether a TDIU should be warranted in this matter on an extraschedular basis.  The Board finds a TDIU on an extraschedular basis unwarranted because the preponderance of the evidence is against assignment of a TDIU on that basis.  

The Board has reviewed the lay evidence attesting to difficulties the Veteran experiences with his two disabilities.  The Board finds this evidence of probative value because it concerns observable symptomatology such as the Veteran's limitation of motion and expression of pain.  See Layno, supra.  Nevertheless, the lay evidence is outweighed by the medical evidence of record on the issue before the Board - whether the Veteran's disabilities and their demonstrated symptoms render him unemployable.  On that specific issue, the Board finds the opinion from a medical professional more persuasive.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As indicated, the only medical professional to address the issue of unemployability in this matter noted in July 2011 the Veteran's physical limitations and his likely inability to engage in police work.  But the examiner also clearly found the Veteran capable of engaging in sedentary employment.  As such, the preponderance of the evidence of record indicates that the Veteran is capable of engaging in sedentary employment, and is therefore able to secure and follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).  

Based on the record, the Board finds a TDIU unwarranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.
  

ORDER

Entitlement to a TDIU on an extraschedular basis is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


